Citation Nr: 1227509	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-35 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of service connection for diabetes mellitus Type 2, and if so whether service connection should be granted.

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus Type 2.

3.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus Type 2.

4.  Entitlement to service connection for a bilateral eye disorder, claimed as secondary to diabetes mellitus Type 2.

5.  Entitlement to service connection for renal insufficiency, claimed as secondary to hepatitis-C infection.

6.  Entitlement to service connection for emphysema.

REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. RH


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denying service connection for diabetes mellitus Type 2, renal insufficiency and emphysema, hypertension and peripheral neuropathy and bilateral eye condition.

In November 2011 the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO.  A transcript of his testimony is of record.

The issues of entitlement to service connection for peripheral neuropathy, for hypertension and for renal insufficiency are addressed in the Remand that follows the Order section of the Decision below.



FINDINGS OF FACT

1.  On November 15, 2011, prior to the promulgation of a decision in the appeal for service connection for emphysema, the Veteran notified the Board that he wanted to withdraw this issue from appeal.

2.  Service connection for diabetes mellitus Type 2 was originally denied by a rating decision in December 2002; the Veteran disagreed with the decision but did not file a substantive appeal.

3.  Evidence received since December 2002 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus Type 2.
 
4.  The Veteran was at least as likely as not exposed to tactical herbicides during service.  

5.  The Veteran is shown to be diagnosed with diabetes mellitus Type 2, a disease presumptively associated with exposure to tactical herbicides, which is compensably disabling.

6.  The Veteran does not have diabetic retinopathy and does not have any current eye disorder that is etiologically related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for emphysema by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  New and material evidence has been presented to reopen the claim for service connection for a diabetes mellitus Type 2.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

3.  Diabetes mellitus is presumed to have been incurred by exposure to herbicides in service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2011). 

4.  A bilateral eye disorder is not due to or aggravated by service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.310 (2006); 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA must notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided the Veteran with VCAA-compliant notice, to include the disability-rating and effective-date elements of a service connection claim, prior to the rating decisions on appeal.  Because the Board has granted the Veteran's request to reopen the previously-denied claim, no discussion of the notice regarding "new and material evidence" is required.
 
The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran has been obtained.  Social Security Administration (SSA) records are also on file.  As explained in detail below, the Veteran has not presented evidence indicating that an eye disorder is related to or had its onset in service so remand for medical examination is not required at this point.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 

The Veteran was afforded a hearing before the Board in November 2011, at which he was represented by an attorney.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claim for benefits; specifically, the VLJ elicited testimony regarding exposure the tactical herbicides during service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as additional treatment records not associated with the file.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits (specifically, he described the circumstances of his claimed exposure to tactical herbicides).  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the appeal based on the current record.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Thus, the Board will address the merits of the Veteran's appeal.

Dismissal of Issue on Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran informed the Board during his Travel Board hearing in November 2011 that he wanted to withdraw his appeal on the issue of entitlement to service connection for emphysema.  There remain no allegations of errors of fact or law for appellate consideration of this issue.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.

New and Material Evidence

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

Also, courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Evidence and Analysis

The Veteran originally claimed service connection for diabetes mellitus Type 2 in August 2002.  He asserted in his claim that he had been exposed to Agent Orange while guarding barrels of that substance in the Philippines.  

The RO denied service connection for diabetes mellitus by a rating decision in December 2002.  The RO found in its rating decision that the Veteran was shown to have served as a guard at Subic Bay in the Philippines but exposure to herbicides in service was not shown.  The Veteran was notified of the decision by a letter dated December 19, 2002.
 
The Veteran filed a notice of disagreement (NOD) and the RO issued a Statement of the Case (SOC) in September 2004.  The Veteran did not thereafter submit a substantive appeal.  Further, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52.  Thus, the December 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2011).  

The evidence associated with the file since the December 2002 rating decision includes, in relevant part, "buddy statements" from a number of servicemembers who attest to witnessing drums of herbicide being shipped via Subic Bay; the evidence also includes a news report in which a New Zealand public official is quoted as acknowledging that the New Zealand government had supplied the United States with Agent Orange chemicals, which were shipped from New Zealand to Vietnam via the Philippines.  The evidence above is "new" in that it was not previously before the RO and is "material" in that it related directly to an element required to establish entitlement to service connection that was previously not of record (i.e., exposure to herbicides in service).  It is accordingly material and sufficient to reopen the claim.  Shade, 24 Vet. App. 110.  The Veteran's appeal is granted to that extent.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for hypertension or for diabetes mellitus if those diseases became manifest to a compensable degree within the first year after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection for diabetes mellitus may also be presumed where the veteran was exposed to herbicides during service.  38 C.F.R. §§ 3.307, 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c). 

In July 2009, the NAS issued "Veterans and Agent Orange: Update 2008" (Update 2008).  The notice explained a determination made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides is not warranted for health outcomes including hypertension.

Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  This amendment is not liberalizing and does not apply to this claim, which has been pending since March 2004.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Evidence and Analysis

Service connection for diabetes mellitus, Type 2 (DM-2)

VA treatment records show diagnosis of newly-diagnosed DM-2 in July 2002.  Accordingly, the first element of service connection - medical evidence of a claimed disability - is shown.

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Service treatment records (STRs) show no indication of DM in service, and there is no indication of DM to a compensable degree within the first year after discharge from service.  Accordingly, presumptive service connection under 38 U.S.C.A. § 3.309(a) is not applicable.

The Veteran has asserted his DM is due to herbicide exposure at Subic Bay, Philippines.  The Veteran's service personnel record shows he served at Subic Bay during the period February 1971 to August 1971 in the capacity of "guard."   

During the course of the appeal the Veteran has also asserted exposure to Agent Orange on Okinawa as well as residual Agent Orange in the drinking water of a ship that had recently returned from Vietnam (USS Whitfield County, LST-1169).  As the Board has found exposure to Agent Orange in the Philippines is demonstrated, these other exposures claimed by the Veteran are moot and will not be further considered.

In sum, the Veteran asserts that while assigned to the Marine Barracks Security Guard Company at Subic Bay his duties required him to stand guard on weapons and ammunition that was to be shipped to Vietnam; these stores included 55 gallon drums of Agent Orange, many of which were deteriorating and leaking.  See Statement in Support of Claim (SSOC) in August 2007.  The Agent Orange barrels had an orange stripe, and the shed in which they were stored was marked with a skull and crossbones sign and warnings of "danger" and "toxic chemicals;" the barrels were corroded and leaking, but the guards used to sit on them.  See Veteran's statement dated in June 2010.   The pier was utilized by merchant ships as well as naval vessels; merchant ships would deposit the herbicide drums and naval vessels would remove them.  See hearing transcript pg. 5-6.  There were black barrels with white stripes, black barrels with orange stripes and gray barrels with orange stripes; id. pg. 5.  The Veteran's security responsibilities required him to touch the barrels to see if anyone was hiding among them; because of the leakage the guards would get the substance on their hands and on their uniforms.  Id., pg. 7.

During the Travel Board hearing described above the Veteran submitted photographs of a storage depot in which rows of 55-gallon drums are placed in close proximity to pallets holding boxes.  The photographs do not show any visible hazard markings on or near the barrels or near the barrels.  However, the Veteran testified that the barrels with a white stripe shown on the photographs contained the herbicide Agent White.  Id. pg. 9-10.

During the Travel Board hearing there was supporting testimony from Mr. RH, who identified himself as having served with the Veteran at Subic Bay.  Id., pg. 11.  RH verified that the magazine area contained drums of chemicals in open sheds; the guards were never told specifically what the drums contained but had to inventory the drums prior to change of shift.  Id, pg. 11.  On occasion a pallet would break during loading operations and there would be a large spill, which was cleaned by personnel wearing hazardous material uniforms.  Id. pg. 12.  Although RH did not know it at the time, he discovered through subsequent research that the black-and-orange and green-and-orange drums contained Agent Orange and the gray-and-white drums contained insecticide; he did not know what the gray-and-orange drums contained but assumed they were also herbicides because Agent Orange and Agent White canisters were loaded onto the same pallets.  Id., pg. 13-14. 

The documentary evidence of record weighing against the Veteran's claim is discussed below.

First, the file contains a VA Memorandum for the Record dated in May 2009 stating in relevant part that the Joint Services Records Research Center (JSRRC), having reviewed numerous documents relating to Navy and Coast Guard ships as well as the use of tactical herbicide agents such as Agent Orange during the Vietnam era, had found no evidence to date that the Navy or Coast Guard transported tactical herbicides from the United States to Vietnam.

Second, the file also contains a December 2010 memorandum from the VA Central Office stating that two Department of Defense (DoD) documents had been reviewed in regard to the question of whether Agent Orange was stored at Subic Bay as alleged by the Veteran.  The first document was a list of 71 sites within the United States at which herbicide/Agent Orange testing or use was acknowledged, but the list does not include Okinawa or the Philippines.  The second document was titled The History of the US Department of Defense Programs for the Testing, Evaluation and Storage of Tactical Herbicides and dates from 2006; the report refers to 31 sites but does not list any site in Okinawa or the Philippines.  The reports do not include the use of small-scale non-tactical herbicides for routine base management activities such as range management, brush clearing, weed control, etc.

Finally, the file contains a December 2010 memorandum from the Defense Personnel Records Retrieval System (DPRIS) stating that the 1971 command history for the Subic Bay Naval Base was reviewed and found to be silent in regard to the use, testing, disposal or storage of Agent Orange or other tactical herbicides.  Other documents were also reviewed and were found to be silent in regard to the use, testing, disposal or storage of Agent Orange or other tactical herbicides anywhere in the Philippines, Japan or Okinawa, those being the areas in which the Veteran had cited possible exposure.  Thus, DPRIS could not verify that the Veteran had been exposed to herbicides.

(The Board notes at this point that the RO summarized the documents above as stating that Agent Orange was not stored or shipped to or from the Philippines or Subic Bay during the periods the Veteran was present; see Statement of the Case dated in April 2011.  This is a misstatement, as these documents do not affirmatively show that herbicides were not used or stored in the Philippines; instead, they assert that such use or storage is not demonstrated.)    

In support of his claim, the Veteran submitted the documents discussed below.

First, a report entitled Military Base Closures: U.S. Financial Obligations in the Philippines (GAO/NSAID-92-51 dated January 1992) asserts the United States left significant environmental damage to facilities specifically including Subic Bay Navy Facility.  However, the report is silent in regard to any Agent Orange or other tactical herbicide presence.

Second, Internet article titled Military Bases: Subic Bay Public Works Center dated in January 2006 states in relevant part that due to high levels of residual polychlorinated biphenyls (PCBs) at various sites further dioxin sampling should be done.  However, the report is silent in regard to evidence of tactical herbicides having been used or stored in Subic Bay.

Third, the Veteran has cited previous decisions by the Board finding herbicide exposure to claimants who had served in Okinawa (Board decision dated in January 1998) and at Subic Bay at the same time as the Veteran (Board decision dated in May 2011).  The Veteran's representative asserts it would be a "due process" violation under the Fifth Amendment to the United States Constitution for the Board to arrive at a different determination in this case; see representative's letter dated in December 2011.  However, each decision by the Board is necessarily based on review of the evidence of record in a particular claims file and accordingly has no precedential value toward adjudication of appeals by other claimants who may appear to be similarly placed.  See 38 C.F.R. § 20.1303 (2011).

Fourth, an undated report by the NAS Committee on the Effects of Herbicides in Vietnam titled Preliminary Proposals for Studies on the Persistence of Herbicides in Forest and Mangrove Soil proposes to spray Agent Orange and Agent White in controlled areas in the Philippines to study the persistence of those herbicides.  There is no indication as to whether the proposed test was actually done, or, if so, where and when.

Fifth, a September 1966 document titled Report of Staff Visit: Philippines, Taiwan and Okinawa produced by the Pacific Air Forces (PACAF) Director of Operations and Maintenance, Civil Engineering, states in relevant part that during a PACAF conference in Subic Bay herbicide literature was handed out and pest control spraying was discussed.  The Board notes at this point that base Civil Engineer staffs were responsible for using non-tactical herbicides for local base weed control; such herbicides were commercial non-tactical products and have no relationship to tactical herbicides such as Agent Orange.  Further, although the report states that some unspecified herbicides were discussed in a conference at Subic Bay, the agenda also shows discussion of routine base management issues such as rodent and insect control, leading the Board to conclude that any herbicides discussed were non-tactical and related to base maintenance.  Nothing in the report alludes to tactical herbicides such as Agent Orange being used at, stored at or transported through Subic Bay.

Sixth, the Veteran submitted a document titled Nuclear and Toxic Waste, How Many will Die? dated in April 1997.  The author, identified as Father Shay Cullen SSC, asserts in relevant part that Agent Orange was likely stored at Subic Bay.  The author asserts he visited Subic Bay and saw drums marked with skull-and-crossbones markings; there is no indication as to the time period in which the author made this observation.

Seventh, the Veteran submitted a news report by the American Broadcasting Corporation (ABC) dated in September 2005 titled NZ Admits Supplying Agent Orange during War.  The report quotes the New Zealand Transport Minister as admitting that New Zealand supplied Agent Orange chemicals to the United States during the Vietnam War, and that these chemicals were supplied via a US base in the Philippines.

Finally, the Veteran has submitted a number of "buddy statements" as follows:

A "buddy statement" from DRD dated in July 2007 states that while stationed at  Naval Magazine Cubi-Point in the Philippines during the period 1970-1971 DRD was assigned to guard pallets of Agent Orange and other toxic chemicals.  A subsequent "buddy statement" by DRD in July 2010 adds that the munitions pier that was guarded by their unit was serviced by both naval and merchant ships; DRD believed that the orange-and-black drums, which he observed being loaded onto ships from their pier, contained Agent Orange due to the markings.  The drums were leaking, and the guards routinely walked through the puddles.

A "buddy statement" from RH dated in July 2007 states RH was assigned to Subic Bay and served with the Veteran and with veteran DRD (cited above) in a Separate Guard Company at Cubi Point.  While there, he guarded small arms and chemical agents and frequently came upon Agent Orange in canisters that were leaking due to corrosion.  

An undated "buddy statement" from JRW states that the ship  USS White Plains, of which JRW was a crewmember, transported Agent Orange from Subic Bay to Vietnam in 1969.  There was a major spill of the substance onto the deck of the ship; the crew later discovered the substance was Agent Orange.

A June 2005 "buddy statement" from DSH, who identifies himself as having been on the USS White Plains, states that the White Plains had a spill in August 1969 of a substance later identified as Agent Orange although nobody in the crew, including the Captain, knew the actual identity of the substance (the barrels were black, with orange markings stating "special handling procedures").  The White Plains was the primary supplier of the substance from the main supply source in Subic Bay to various points in Vietnam.  

A notarized "buddy statement" in June 2005 from MPF states his ship, the USS Arlington, transported barrels from Subic Bay to Vietnam.  Some of the barrels were gray with orange stripes and others were green with yellow stripes, and both types were marked as containing some sort of chemicals.  The contents, which sometimes leaked or spilled, smelled like herbicide.

A notarized "buddy statement" from CB dated in July 2009 states he was aboard the USS Arlington and saw that ship pick up a load of barrels at Subic Bay in 1967.  Some of the barrels were green with yellow markings, and others were gray with orange stripes.  The barrels were offloaded at Cam Ranh Bay, Vietnam.

On review of the evidence above, the Board finds the Veteran was as likely as not exposed to tactical herbicides in the course of his duties at Subic Bay.  Although the official sources cited above cannot document the presence of such herbicides, the Board is not satisfied that they affirmatively show tactical herbicides were not temporarily stored at Subic Bay for cross-loading into ships bound for Vietnam.  The "buddy statements' cited above show that toxic chemicals of some kind were transported by ship from Subic Bay to Vietnam, and the New Zealand report shows that such chemicals may have been Agent Orange.  Further, the Veteran's statements, supported by several "buddy statements," show that the nature of the Veteran's duties exposed him on a protracted basis to leaked chemicals.  

Having concluded that the Veteran was exposed to Agent Orange during service, service connection for DM-2 is warranted on a presumptive basis.  38 C.F.R. § 3.309(e).  The Veteran's claim is accordingly granted.

The benefit of the doubt had been resolved in favor of the Veteran.

Service connection for a bilateral eye disorder

The Veteran had a VA ophthalmological evaluation in January 2005 that showed no diabetic retinopathy.  The clinical impression was bilateral refractive error, history of right Bell's palsy, residual right upper lid ptosis and diabetes mellitus without retinopathy.  Essentially identical findings were recorded in February 2008 and February 2009.

The most recent VA ophthalmologic note in January 2010 again found diabetes without retinopathy; the other clinical impressions were refractive error bilaterally, history of Bell's palsy and residual upper lid ptosis, early age-related macular degeneration (AMD) left, and suspected low glaucoma versus large optic nerve hyperplasia (ONH).

Although the Board has granted service connection for DM the medical evidence disproves any diabetic retinopathy.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of evidence that the Veteran has diabetic retinopathy, the Board finds the Veteran has not presented a claim for such disorder.  

In regard to the eye disorders actually shown on examination (refractive error, residual upper lid ptosis, AMD, glaucoma or ONH), refractive error is not a disability for which service connection can be considered; see 38 C.F.R. § 3.303(c).   Bell's palsy is not a service-connected disability, so any visual problems secondary to that disorder are not for consideration.  The Veteran does not assert, and the evidence of record does not suggest, that there is any etiological relationship between the other eye abnormalities (residual upper lid ptosis, AMD, glaucoma and/or ONH) and service or between those abnormalities and a service-connected disability (DM, hepatitis-C infection or tinea versicolor).  The Veteran also has not asserted that an eye disorder has been chronic since service.  Accordingly, he has not presented a prima facie case for service connection for any eye disorder that can be considered by the Board.  Accordingly, service connection for an eye disorder is denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

The appeal for service connection for emphysema is dismissed.

Service connection for diabetes mellitus Type 2 is granted.

Service connection for a bilateral eye disorder is denied.


REMAND

The Board finds further development is required before the issues of service connection for bilateral neuropathy, hypertension and renal insufficiency can be adjudicated.

In regard to peripheral neuropathy, the file contains a VA treatment note in July 2009 referring to medical history of diabetes mellitus with neuropathy and current impression of diabetic neuropathies.  However, the evidence of record does not show which extremities have diabetic neuropathy, and the Veteran also has nonservice-connected low back disorder (degenerative disc disease of the lumbosacral and cervical spine) that may also produce neuropathy.  Accordingly, medical examination is required to determine the presence and extent of any current diabetic neuropathy.

In regard to hypertension, the Veteran had a VA Agent Orange examination in August 2007 in which he reported having been diagnosed with hypertension in 2004, which is two years after he was diagnosed with DM; subsequent VA outpatient treatment notes continue a current assessment of hypertension.  However, the Veteran has other risk factors for hypertension, and medical examination is accordingly required to determine if his current hypertension is related to the service-connected DM or other service-connected disability.

Finally, in regard to renal insufficiency, the Veteran had a VA examination in December 2008 in which the examiner stated an opinion regarding a relationship between the current renal insufficiency and the service-connected hepatitis-C could not be rendered without resorting to mere speculation; however, an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

After the VA examination in December 2008 cited above the Veteran submitted a number of treatise articles showing hepatitis-C can cause a number of different kidney disorders including renal insufficiency (Hepatitis C Virus Infection and the Prevalence of Renal Insufficiency, January 2007; Renal Failure Associated with Hepatitis C Virus Infection, April 1996).  Also, an October 2011 letter from Dr. R. Glenn Davis states the Veteran was being treated for "diabetic kidney disease" although without mentioning the specific nature of such disease.  Thus, medical opinion is required as to whether the Veteran has a kidney disorder that is due to or aggravated by DM as well as hepatitis-C.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The Veteran should be afforded examination by an examiner(s) with appropriate expertise to determine the etiology of any current hypertension, peripheral neuropathy and kidney disorder.

The claims folder should be made available to and reviewed by the examiner(s), and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner(s) must opine with respect to any currently present hypertension, peripheral neuropathy and/or kidney disorder as to whether it is at least as likely as not that such disorder is etiologically related to or had its onset in service; or, alternatively, if such disorder is caused or aggravated (permanently worsened beyond the normal progress of the disease) by the service-connected DM or the service-connected hepatitis-C.

In specific regard to peripheral neuropathy, the examiner should distinguish between any neuropathy related to the service-connected DM versus any neuropathy related to the nonservice-connected cervical and lumbosacral DDD.

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement; see Jones, 23 Vet. App. 382.  As such, if the examiner(s) is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3.  The RO should also undertake any other development it determines to be warranted.
 
4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  
Accordingly, 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


